124 F.3d 207
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Keithian L. ARNOLD, Appellant,v.BOATMEN'S TRUST COMPANY, Appellee.
No. 96-4049.
United States Court of Appeals, Eighth Circuit.
Sept. 25, 1997.Submitted:  August 4, 1997.Filed:  September 25, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Keithian L. Arnold appeals from the district court's1 order dismissing for failure to state a claim Arnold's Title VII and 42 U.S.C. § 1981 employment discrimination action against Boatmen's Trust Company.  Upon reviewing the record and the parties' briefs on appeal, we conclude the district court's judgment was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.


2
A true copy.



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri